Citation Nr: 0031498	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran, who died in September 1998, reputedly had 
military service from December 1961 to April 1970 and had 
unverified service in the U.S. Army National Guard from 
August 1978 to April 1990.  The appellant, who is the 
veteran's widow, appealed a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO in 
Atlanta, Georgia.  In March 2000, the appellant was afforded 
a hearing before the undersigned Board member.

Preliminarily, the Board of Veterans' Appeals (Board) notes 
that the appellant's representation must be clarified prior 
to adjudication of this case.  The law provides that an 
appellant has the right to full representation in all stages 
of an appeal.  38 C.F.R. § 20.600 (2000).  In order to 
designate a recognized organization as his or her 
representative, an appellant must execute an Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22) that gives the organization power of attorney 
to represent the appellant.  38 C.F.R. § 20.602 (2000).

In this case, the claims folder contains a VA Form 21-22 in 
which the veteran named The American Legion as his 
representative.  That form is dated August 1998 and signed by 
the veteran.  However, the veteran died in September 1998 and 
that form is no longer valid.  Notwithstanding that The 
American Legion represented the appellant at her recent Board 
hearing, a new VA Form 21-22 signed by the appellant is not 
of record.  In light of the above, the Board finds that the 
appellant's representation in this matter must be clarified 
prior to the Board's rendering a decision on this matter.

The appellant contends that the veteran developed 
hypertension during his second period of service, caused by 
the stress of his work and forced retirement from service, 
and that this contributed to, or caused, the heart disease 
from which he died. The appellant testified at her Board 
hearing that the veteran started taking prescribed 
medications for hypertension in the mid 1980s and private 
hospital records, dated in November 1991 when he suffered his 
first heart attack, show that he gave a three to four year 
history of having hypertension.  The veteran died of 
atherosclerotic cardiovascular disease in September 1998 at 
DeKalb Medical Center in Decatur, Georgia, according to the 
death certificate, but the terminal hospital records are not 
associated with the file.

The Board must point out that the veteran's claims file has 
evidently been lost.  Currently, the Board notes that there 
is a rebuilt claims file that does not contain any service 
medical or personnel records for the veteran's first period 
of service, evidently from December 1961 to April 1970, and 
apparently incomplete medical and personnel records for the 
second period of service.  The appellant indicated that the 
veteran served in the Marines from 1961 to 1970 and, in her 
January 1999 claim form, noted that his service number was 
[redacted].  A Certificate of Release or Discharge from Active 
Duty (DD Form 214) for his second period of service indicates 
that he had 8 years and 4 months of active duty, including 
service in the Republic of Vietnam, prior to entering service 
in 1978.  However, service medical and personnel records and 
verification of service from the National Personnel Records 
Center (NPRC) for this first period of active duty are not of 
record.  

Further, the nature of the veteran's second period of service 
is unclear.  At her Board hearing, the appellant testified 
that the veteran served in the U.S. Army Reserves from 1978 
to 1990 and rose to become the first African-American 
Sergeant Major in the State of Georgia and the DD Form 214 
reflects active duty in the Army National Guard.  However, 
NPRC has not verified the veteran's service from August 1978 
to April 1990.  

Additionally, service medical records for the veteran's 
second period of service appear incomplete, with no entry or 
discharge examination reports.  Moreover, the appellant 
testified that the veteran was hospitalized twice for alcohol 
abuse treatment, initially from late 1980 to 1981 at Fort 
Hood, Texas, and later at the Dwight David Eisenhower 
Hospital in Augusta, Georgia.  Treatment records from the 
Eisenhower facility, dated in 1989, are of record, but the 
earlier treatment records are not.  While the November 1991 
private hospital records indicate that the veteran had a 
three to four year history of hypertension and the appellant 
testified that he began taking prescribed medication for 
hypertension in the mid 1980s, the available service records 
are not referable to hypertension.  The Board finds that an 
effort should be made to attempt to locate all service 
medical and personnel records for the veteran's first period 
of active duty, while in the Marines from 1961 to 1970 and 
for his second period of service, in the U.S. Army National 
Guard, from August 1978 to April 1990.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096,____(2000) (to be codified at 38 U.S.C. § 5103A).  
The RO should also verify the nature of the veteran's periods 
of service.  VA must make more than a single attempt to 
locate such records, and must inform the appellant of their 
absence, so that she may independently seek to obtain them.  
See Hayre v. West, 188 F.3d 1327, 1331-32 (Fed. Cir. 1999).  
Furthermore, VA has a duty to inform the appellant of the 
type of evidence needed to substantiate her claim.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

Finally, in a March 1999 information request regarding 
treatment in an uniformed services hospital, the RO requested 
any hospital records from April 1990 to the present regarding 
the veteran.  In a May 1999 response, the RO was advised to 
check with the US Army Health Clinic in Fort McPherson, 
Georgia, but there is no indication that this was done. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1. The RO should contact the appellant 
for the purpose of clarifying The 
American Legion's status as her 
representative.  She also should be 
advised of her right to appoint a new 
representative pursuant to the 
requirements set forth under 38 C.F.R. 
§ 20.600 et seq. (2000).  She should 
be furnished the appropriate form (VA 
Form 21-22, 22a) and advised to 
clarify her representative and return 
the signed form to the RO.  No further 
action on the appealed case should be 
undertaken until clarification of 
representation is completed.

2. Then, the RO should contact the NPRC 
and request copies of all the 
veteran's service medical and 
personnel records for his military 
service from approximately December 
1961 to April 1970 in the Marines, 
service [redacted]; and from August 
1978 to April 1990, with verification 
of all periods of service.  The RO 
should request the veteran's medical 
records from the medical facility at 
Fort Hood, Texas, for treatment in 
approximately 1980 or 1981; it should 
also contact the US Army Health Clinic 
at Fort McPherson, Georgia, and 
request all in and post service 
treatment records for the veteran.  
The RO should document all record 
requests in writing and include a copy 
of such requests and any responses in 
the claims file.  Any new evidence 
obtained should be added to the claims 
file.

3. The RO should contact the appellant 
and inform her that she may submit 
additional in support of her claim.  
In addition, the RO should request 
that the appellant provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers who may possess additional 
records pertinent to her claim.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
appellant that are not already of 
record.  In any event, the RO should 
obtain copies of all records 
pertaining to treatment of the veteran 
at the DeKalb Medical Center, Decatur, 
Georgia, in September 1998.

4. Thereafter, the RO should review the 
claims file and undertake any further 
development so indicated and 
readjudicate the appellant's claims of 
entitlement to service connection for 
the cause of the veteran's death and 
eligibility for dependents' 
educational assistance.  If any 
benefit sought on appeal remains 
denied, a supplemental statement of 
the case should be issued to the 
appellant (and her representative, if 
so properly authorized) that considers 
any additional evidence obtained since 
the June 1999 statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
